IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 113,799

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                              KING PHILLIP AMMAN REU-EL,
                                f/k/a PHILLIP CHEATHAM,
                                        Appellant.


                              SYLLABUS BY THE COURT

1.
       A district court has discretion under K.S.A. 2016 Supp. 22-3210(d)(1) to grant a
motion to withdraw a guilty or no contest plea for good cause. Accordingly, appellate
courts review a district court's decision to deny a presentence motion to withdraw a plea,
including the underlying conclusion that the defendant has not established good cause,
for an abuse of discretion. This generally means that the district court's decision is
protected if reasonable persons could differ upon the propriety of the decision, as long as
the discretionary decision is made within and takes into account the applicable legal
standards. Applying an abuse of discretion standard does not involve reweighing
evidence or assessing witness credibility.


2.
       Factors a district court should consider in determining whether a defendant has
established good cause to withdraw a plea include, but are not limited to, whether (1) the
defendant was represented by competent counsel, (2) the defendant was misled, coerced,




                                              1
mistreated, or unfairly taken advantage of, and (3) the plea was fairly and
understandingly made.


3.
        If a court fails to inform a defendant of the consequences of a plea, the error can
be deemed harmless and the plea need not be set aside if, upon review of the entire
record, the purpose of K.S.A. 2016 Supp. 22-3210(a)(2) is otherwise served—i.e., if a
defendant is advised of the plea's consequences in a written plea agreement, by defense
counsel, or in some other way. Similarly, if the written plea agreement or defense counsel
fails to advise the defendant of the consequences, a judge's compliance with the
requirements of K.S.A. 2016 Supp. 22-3210(a)(2) can remedy those failures.


4.
        A court considering a motion to withdraw a plea should look at the entire plea
process—the written plea agreement, if any, counsel's advice, and the plea colloquy—to
see whether, when all aspects are considered, the defendant understands the nature and
consequences of a plea.


5.
        Under K.S.A. 2016 Supp. 22-3602(a), a no contest plea waives a defendant's right
to appeal the judgment of conviction, except that jurisdictional or other grounds going to
the legality of the proceedings may be raised by the defendant as provided in K.S.A. 60-
1507.




                                              2
6.
        The requirement that a plea must be made understandingly does not mean the
district court must list for an accused all the rulings that preceded a plea and specifically
state there is no right to appeal those rulings.


        Appeal from Shawnee District Court; RICHARD D. ANDERSON, judge. Opinion filed May 26,
2017. Affirmed.


        Meryl Carver-Allmond, of Capital Appellate Defender Office, argued the cause and was on the
briefs for appellant.


        Jodi E. Litfin, assistant district attorney, argued the cause, and Chadwick J. Taylor, district
attorney, and Derek Schmidt, attorney general, were with her on the brief for appellee.


The opinion of the court was delivered by


        LUCKERT, J.: To withdraw a no contest plea before sentencing, a defendant must
establish good cause for doing so. Here, King Phillip Amman Reu-El, formerly known as
Phillip Cheatham, contends he met the good-cause burden by showing he was
misinformed about how his no contest plea might affect his ability to pursue double
jeopardy arguments on appeal. In turn, he argues, this means his plea was not knowingly
entered. The district court determined Amman Reu-El had not established good cause,
and it denied Amman Reu-El's motion to withdraw his plea.


        We affirm. The record does not demonstrate that the district court abused its
discretion in ruling Amman Reu-El had no basis to claim, after the fact, that he did not
understand how the plea impacted his appellate rights.




                                                      3
                            FACTS AND PROCEDURAL HISTORY


       We have previously considered an appeal in this case, which arises from the
shooting deaths of two Topeka women and the severe wounding of another. The first
appeal arose after a jury convicted Amman Reu-El on six counts: capital murder; in the
alternative, two counts of premeditated first-degree murder; attempted murder;
aggravated battery; and criminal possession of a firearm. The jury's unanimous decisions
during the penalty phase led the district court to impose the death penalty for the capital
murder conviction, plus 285 months for attempted murder, 43 months for aggravated
battery, and 9 months for the criminal possession of a firearm, all to be served
consecutively.


       Amman Reu-El appealed, alleging violations of his right to effective assistance of
counsel as guaranteed by the Sixth Amendment to the United States Constitution. We
granted his motion for temporary remand to the district court for a hearing on his claims,
pursuant to State v. Van Cleave, 239 Kan. 117, 716 P.2d 580 (1986). After the case
returned to us, we unanimously concluded Amman Reu-El's trial counsel's performance
in the guilt phase was deficient. Accordingly, we reversed Amman Reu-El's convictions
and remanded the case. See State v. Cheatham, 296 Kan. 417, 428, 432-37, 439-55, 292
P.3d 318 (2013); see also In re Hawver, 300 Kan. 1023, 339 P.3d 573 (2014) (disbarring
trial counsel due to his performance in Amman Reu-El's trial).


Proceedings after remand


       On remand, Amman Reu-El's appointed counsel filed approximately 65 pretrial
motions; Amman Reu-El, acting pro se, filed numerous additional motions in which he
repeatedly challenged whether he could be retried at all. He generally contended the


                                              4
district court lacked jurisdiction; he received ineffective assistance of counsel; and retrial
was improper because of due process, speedy trial, and double jeopardy concerns.
Regarding double jeopardy, Amman Reu-El alleged two violations: First, the State was
precluded from trying him again on capital murder and attempted murder charges after
this court reversed the first trial convictions; and second, the State was wrongfully trying
to use a 1994 manslaughter conviction as an aggravating factor for capital punishment
and as support for his unlawful possession of a firearm charge. The district court rejected
Amman Reu-El's pro se arguments and explained, inter alia, that the Double Jeopardy
Clause of the Fifth Amendment to the United States Constitution did not prevent the State
from retrying a defendant if a conviction is reversed on grounds unrelated to guilt or
innocence and it also did not prevent the State from using a prior conviction as a
predicate element of the crime of criminal possession of a firearm.


        Nevertheless, Amman Reu-El continued to assert these double jeopardy arguments
during the pretrial proceedings. In his later arguments, he added a new contention: "[I]f
according to Abney [v.] United States, [431 U.S. 651, 97 S. Ct. 2034, 52 L. Ed. 2d 651
(1977)], . . . this Court chooses to deny my double jeopardy claim" then "you cannot take
me back to trial before the Kansas Supreme Court or the United States Supreme Court
has an opportunity to review these matters." A brief discussion of Abney's holding and
rationale helps explain the proceedings that occurred from that point in Amman Reu-El's
case.


        In Abney, the United States Supreme Court considered the procedural avenues
available to a defendant who raised a due process defense in federal court—specifically,
whether a defendant could immediately appeal a pretrial order denying a motion to
dismiss an indictment on double jeopardy grounds. 431 U.S. at 653. The United States
Supreme Court first recognized there is no constitutional right to appeal; consequently, if


                                              5
a right to appeal exists, that right must be granted by statute. 431 U.S. at 656. The Court
then examined the federal statute governing the right to appeal criminal cases in federal
courts and noted that the statute generally requires a final decision before an appeal could
proceed. 431 U.S. at 656-67. Under that general rule, a defendant facing a second trial
could not appeal a pretrial—i.e., a nonfinal—ruling on double jeopardy. But the Court
noted it had interpreted the federal appeals statute to include an exception to the finality
requirement for collateral orders. And, after extensive discussion, the Court concluded
the collateral orders exception applied to pretrial orders rejecting a double jeopardy
claim. 431 U.S. at 657-62. In part, the Court reasoned such an exception should apply
because the protections guaranteed by the Double Jeopardy Clause


       "would be lost if the accused were forced to 'run the gauntlet' a second time before an
       appeal could be taken; even if the accused is acquitted, or, if convicted, has his conviction
       ultimately reversed on double jeopardy grounds, he has still been forced to endure a trial
       that the Double Jeopardy Clause was designed to prohibit. Consequently, if a criminal
       defendant is to avoid exposure to double jeopardy and thereby enjoy the full protection of
       the Clause, his double jeopardy challenge to the indictment must be reviewable before
       that subsequent exposure occurs." 431 U.S. at 662.


       This quotation became the focal point for Amman Reu-El's arguments, as he
wanted an appellate court to immediately consider and rule on whether he could be
retried before that retrial actually took place. But the district court refused to extend
Abney's holding, which related to the federal statute only and did not dictate the way in
which Kansas courts apply the Kansas statute that governs criminal appeals. See State v.
Fisher, 2 Kan. App. 2d 353, 579 P.2d 167, rev. denied 225 Kan. 846 (1978)
(distinguishing wording of Kansas statute allowing appeals of criminal cases from federal
statute at issue in Abney and holding Abney's rationale could not be extended under
Kansas law); see also State v. Webb, 52 Kan. App. 2d 891, 896-98, 378 P.3d 1107 (2016)


                                                    6
(decided after the district court proceedings in this case but reaffirming Fisher's holding
and, once again, refusing to extend Abney to allow the direct appeal of a pretrial motion
rejecting a double jeopardy defense). Cf. In re Berkowitz, 3 Kan. App. 2d 726, 728, 602
P.2d 99 (1979) (recognizing Kansas law did not allow a direct appeal of a pretrial double
jeopardy ruling but holding the ruling could be properly challenged through a habeas
corpus action, even before final judgment).


       Just a few weeks before Amman Reu-El's second jury trial was scheduled to begin
in district court, he filed a pro se habeas corpus action with this court. He challenged the
district court's jurisdiction and argued that retrial would violate his right to a fair trial, his
right to effective assistance of counsel, and the prohibition against double jeopardy.
Meanwhile, in district court, Amman Reu-El's counsel asked the district court to stay the
jury trial pending resolution of the habeas action. The district court denied the request,
and the case proceeded to trial.


       After jury selection began, the district court conducted a hearing outside the
presence of the jury on a number of issues. Once again, Amman Reu-El asserted the
district court lacked jurisdiction to move forward because of his double jeopardy claims
and his pending habeas action. The district court noted that Amman Reu-El had "made a
really good record" as to his double jeopardy objections, which the court had repeatedly
considered and rejected. The court did so again.


       Double jeopardy became an issue later during the same hearing when the court
considered Amman Reu-El's request to dismiss his attorneys. Outside the State's
presence, one of Amman Reu-El's attorneys explained that Amman Reu-El wanted new
counsel because he disagreed with his current counsels' collective assessment that his
double jeopardy arguments had no merit and that he had no right under Kansas law to


                                                7
immediately appeal the district court's denial of his double jeopardy claims. Amman Reu-
El then addressed the court. After acknowledging the district court's repeated rulings on
his double jeopardy arguments, Amman Reu-El cited Abney and insisted the district court
had lost jurisdiction after he had requested the appellate courts to review his double
jeopardy claims. The district court engaged in a lengthy colloquy with Amman Reu-El
about this argument. Ultimately, the district court offered Amman Reu-El the option of
representing himself but refused to appoint new counsel. The case proceeded without a
change in counsel.


       One week later, Amman Reu-El signed a plea agreement in which he agreed to
plead no contest to capital murder and attempted murder and the State agreed to dismiss
the remaining charges. The State also agreed it would not pursue the death penalty.
Significant to the issue Amman Reu-El presents in this appeal, the written plea agreement
included a recognition of the limited appellate rights Amman Reu-El would retain:


       "I understand that by entering this plea I am waiving my right to appeal on any issue
       other than jurisdiction of the Court or whether the sentence exceeds that permitted by
       law, and I further agree waiving my rights to appeal is and has been a part of the
       consideration for the favorable terms of this plea agreement."


       The district court conducted a plea colloquy later that same day. It began by
cautioning Amman Reu-El it would be asking "a lot of questions," and it instructed
Amman Reu-El to let the court know if he did not understand a question or needed to
speak with his lawyers. "The purpose for this inquiry," the district court explained, "is to
make sure that you understand the charges, the penalties you face if convicted, you
understand the significance of giving up your right to trial, as well as [any] [e]ffect upon
other legal rights you may have."



                                                    8
       We will discuss more of the plea colloquy in our analysis; suffice it to say, at this
point, the district court found Amman Reu-El's plea was made freely and voluntarily,
with advice of counsel, and after reviewing and signing a written plea agreement. It also
found Amman Reu-El was competent, satisfied with counsel, and understood the charges
against him, the possible penalties, the legal rights affected by the plea, and the rights
waived. The district court concluded there was a sufficient factual basis to support
findings of guilt on the two charges, and, accordingly, it accepted Amman Reu-El's no
contest plea and adjudged him guilty of capital murder and attempted murder. It then
dismissed the remaining charges with prejudice.


       Less than a week later, Amman Reu-El filed a pro se motion to arrest judgment
and to withdraw his plea. He asserted he had the requisite good cause to withdraw his
plea, as he was contesting the district court's jurisdiction. Of relevance to the instant
appeal, Amman Reu-El's motion asserted a double jeopardy issue:


       "I am told by my Counsel that this is not Double Jeopardy, I am told by this Court that I
       don't have the Right to Appeal the denial of my Double Jeopardy Claim before a Trial
       starts, that I could not Fire my Counsel who openly admits his Allegiance, Loyalty or
       OBLIGATION is to the Court, I could not receive a Continuance or a Stay of the
       Proceedings to have the Kansas Supreme Court hold a hearing [on my habeas corpus
       petition] . . . ."


Amman Reu-El concluded by arguing he was "under 'coercive control' and under Duress
when [he] entered the NO-CONTEST plea."


       Amman Reu-El repeated his arguments a week later, when he filed an "Affidavit
of Truth in Support of Judicial Complaint against Presiding Judge." Of particular note, he
contended he "felt compelled" to enter a no contest plea after his attorney said, "I don't


                                                   9
want to see you die"; he also accused the district court judge of acting as prosecutor and
judge by arguing against the double jeopardy defense.


       The district court addressed Amman Reu-El's post-plea filings during the already-
scheduled sentencing hearing. Defense counsel deferred to Amman Reu-El to present his
motions.


       After inquiry by the district court regarding Amman Reu-El's motion to arrest
judgment, Amman Reu-El confirmed he was asserting the same double jeopardy claims
he had previously made. Amman Reu-El indicated he still believed from "my reading of
Abney . . . , that prior to the proceeding of trial even beginning, a higher court is supposed
to hear or then determine whether . . . . [the district court was] right or wrong, before this
jeopardy is attached again."


       In response, the district court acknowledged that Amman Reu-El had double
jeopardy arguments pending before the Supreme Court through the habeas action. The
district court also noted the arguments were "preserved for any appeal on the
jurisdictional grounds as well that you would like to make," and it correspondingly
denied Amman Reu-El's motion to arrest judgment.


       Turning to the motion to withdraw the plea, the district court expressed its
understanding that Amman Reu-El was "essentially arguing that [he had] been treated
unfairly, that the justice system has oppressed [him] and coerced [him] unfairly in regard
to the prosecution of this matter." In response, Amman Reu-El first explained his
contention that his plea was void because it relied at least in part on former testimony of a
police detective which, pursuant to a pretrial order, was to be excluded from the second
trial. The district court reminded Amman Reu-El that by signing the plea agreement he


                                              10
represented he was "fully aware of the record, the basic facts that the Court was being
asked to rely on"—a representation that was furthered during the plea colloquy. When the
district court asked why Amman Reu-El did not raise this point at the time of the plea,
Amman Reu-El said he felt that his rights had been so routinely violated that he had no
other choice than to go along—especially since he had not been permitted to fire his
counsel.


       The district court then went through the nature of Amman Reu-El's complaints
against his counsel, which the district court interpreted as being a disagreement about the
attorneys' insistence on preparing for a trial that Amman Reu-El did not want to happen.
The district court explained that a trial was forced upon Amman Reu-El because he had
been accused of capital murder and attempted murder, not because his attorneys were
pushing for a trial in violation of his rights.


       Amman Reu-El then returned to his double jeopardy claim. He again pointed to
Abney and his contention that it guaranteed him the right to have his double jeopardy
arguments reviewed by an appellate court before trial began. The district court stated that
it had already made its rulings about double jeopardy and due process. Amman Reu-El
stated he had nothing further to discuss with his motion to withdraw plea, as he was
"clearly not being heard nor understood."


       The State then presented a series of Amman Reu-El's jailhouse calls. The State
asserted Amman Reu-El was familiar with the criminal justice system and knew what he
was doing in entering a no contest plea. According to the State, the tapes showed Amman
Reu-El told his friends and family that he took a plea deal because he realized the case
was not going in his favor and it was in his best interests to accept a plea now and appeal
later. The jailhouse calls showed Amman Reu-El discussed his decisionmaking process


                                                  11
and weighed the benefits and detriments of a plea. The State then played excerpts of the
calls to the court.


       After hearing this evidence and the parties' arguments, the district court generally
found Amman Reu-El "understood the gravity of the evidence against him and
understood the consequences of standing with a no contest plea." Further, there was
"sufficient evidence, which the Court can rely on," supporting the plea.


       The district court then acknowledged that its consideration of Amman Reu-El's
motion to withdraw was guided by factors set forth in State v. Edgar, 281 Kan. 30, 36,
127 P.3d 986 (2006), which include whether "'(1) the defendant was represented by
competent counsel, (2) the defendant was misled, coerced, mistreated, or unfairly taken
advantage of, and (3) the plea was fairly and understandingly made.'" Regarding the first
Edgar factor, the district court found that Amman Reu-El was "represented by competent
counsel and they discharged their responsibilities extraordinarily well." The district court
then moved to the third Edgar factor and concluded it was satisfied Amman Reu-El
understood all aspects of the plea process. The district court noted the jailhouse calls
supported the conclusion that Amman Reu-El made his plea with understanding—for
example, Amman Reu-El said the plea was "'well thought out'" and it appeared, to the
district court, that he "may have intended all the time if he had some trump card that he
could play on jurisdictional grounds, that would excuse him or release him from these
charges." Finally, turning to the second Edgar factor, the district court concluded Amman
Reu-El had not demonstrated that he was misled, coerced, mistreated, or unfairly taken
advantage of. It acknowledged Amman Reu-El's claims that he "faced pressure by the
fact the case was going to be tried," he did not want to go to trial, and he believed he had
a valid double jeopardy argument. But the district court had already ruled adversely to
those claims.


                                             12
       The district court concluded:


               "In regard to all of these matters required to be considered by Edgar . . . I do not
       find that he has sustained his burden to withdraw his plea. He has not established good
       cause. I find that he is attempting to make judgment calls as to where he believes he may
       best achieve an outcome he defines as favorable and he decided to enter a plea and take his
       chances on his appeals of jurisdiction. To some degree, that could be called an attempt to
       manipulate the process. . . . [T]here's just simply no basis for him to claim now that he
       didn't understand what he was doing. He understood his legal rights, his obligations under
       the plea agreement, and he entered a fair and understanding plea. He's represented by
       counsel. He was not misled, coerced, mistreated, or unfairly taken advantage of in anything
       that occurred."


       The district court also addressed, and declined to take action on, Amman Reu-El's
affidavit/judicial complaint.


       Accordingly, the district court denied Amman Reu-El's motions and moved on to
sentencing. The district court sentenced Amman Reu-El to life imprisonment without
possibility of parole for 25 years for the capital murder conviction, plus 165 months for
attempted murder, to run consecutively.


       Amman Reu-El appealed to this court that same day. His notice of appeal stated he
was appealing the judgment, sentence, and all adverse rulings, including "all adverse
rulings regarding jurisdiction, failure to provide a speedy trial, double jeopardy and the
District Court's refusal to allow him to withdraw his nolo contendere pleas."




                                                   13
Resolution of Amman Reu-El's habeas motion


       Before turning to the merits we will take a small side step to discuss what
happened to Amman Reu-El's pro se habeas corpus action, which he had filed in an
attempt to halt the second trial. In Amman Reu-El's petition for writ of habeas corpus, he
specifically argued, among other things, that the State had lost jurisdiction when his Sixth
Amendment right to effective assistance of counsel had been violated. He argued that due
to his first trial counsel's extraordinarily ineffective assistance, the Double Jeopardy
Clause should preclude a retrial even though the previous convictions were vacated on
grounds other than those pertaining to guilt or innocence; he also argued that the State
could not use a 1994 manslaughter conviction in any way, whether as the predicate
felony for the unlawful possession of a firearm charge or as an aggravating factor for
sentencing, without violating double jeopardy. Amman Reu-El did not make an explicit
Abney-related argument in his petition, but, in supporting documents, he cited Abney for
the proposition that an order denying a motion to dismiss on double jeopardy grounds is
immediately appealable.


       This court issued a show cause order after the district court denied Amman Reu-
El's motion to withdraw his no contest plea. The order required Amman Reu-El to
explain why the petition "should not be denied as moot in light of . . . [Amman Reu-El's]
entering a no contest plea in his underlying criminal case and the district court's imposing
sentences for the crimes."


       In response, Amman Reu-El asserted he pleaded no contest "under Duress,
Anxiety, Coercion, Threat of my Life being taken if I don't take a Plea to Crimes in
which I have Proclaimed my Innocence since Day One." He explained he filed his habeas
petition with the Kansas Supreme Court because it was "the only Proceeding which


                                             14
affords a Petitioner a Speedy Remedy." He did not cite Abney or repeat his Abney
argument. Nor did he assert he had been misled regarding his appellate rights. In fact, he
stated the district court had told him he did not have the right to appeal its denial of his
double jeopardy claims. He requested immediate release on the grounds that his
convictions and sentences violated the Double Jeopardy Clause, in part because this court
stated, in his first direct appeal, that our "confidence in the outcome of the jury's verdict
is shaken to its core"—a holding Amman Reu-El argues is tantamount to a judgment of
acquittal. See State v. Cheatham, 296 Kan. 417, 447, 292 P.3d 318 (2013).


       This court dismissed Amman Reu-El's habeas petition on June 29, 2015, and it is
not before us. Instead, we are concerned only with Amman Reu-El's direct appeal from
his conviction and sentence—specifically, his argument that he should have been allowed
to withdraw his no contest plea.


                                         DISCUSSION


       At the district court level, many of Amman Reu-El's good cause arguments
focused on his allegations that his due process rights had been violated, that he had been
coerced and mistreated, and that the court and counsel had taken advantage of him. But
he does not advance those arguments on appeal. Consequently, we conclude Amman
Reu-El has abandoned these arguments. See State v. Edwards, 260 Kan. 95, 98, 917 P.2d
1322 (1996) ("It is well settled that an issue neither briefed nor argued on appeal is
deemed to have been abandoned."); State v. Williams, 298 Kan. 1075, 1083-84, 319 P.3d
528 (2014) (stating that a defendant also abandons an issue by failing to adequately brief
it).




                                              15
       Instead, in this appeal, Amman Reu-El, through counsel, contends the parties and
the court knew he was passionate about appealing a jurisdictional double jeopardy issue
but nobody explained "that even though a double jeopardy claim may seem jurisdictional
in nature, a no contest plea unquestionably waives the right to assert" such a claim on
direct appeal and through collateral attack. According to Amman Reu-El, his case met all
three of the Edgar factors to be considered on a defendant's motion to withdraw a plea:
Defense counsel was ineffective by assuring Amman Reu-El he could continue to pursue
his double jeopardy arguments despite his plea; the district court misled Amman Reu-El
about whether the double jeopardy rulings were appealable after a plea; and, because
Amman Reu-El did not understand the consequences of the plea, the plea was not fairly
and understandingly made.


Standard of review


       K.S.A. 2016 Supp. 22-3210(d)(1) addresses the standard for allowing the
withdrawal of a no contest—or, as it is otherwise known, "nolo contendere"—plea before
sentencing. It states: "A plea of guilty or nolo contendere, for good cause shown and
within the discretion of the court, may be withdrawn at any time before sentence is
adjudged." Accordingly, appellate courts review a district court's decision to deny a
presentence motion to withdraw a plea, including the underlying conclusion that the
defendant has not established good cause, for an abuse of discretion. Edgar, 281 Kan. at
38. This generally means that the district court's "decision is protected if reasonable
persons could differ upon the propriety of the decision as long as the discretionary
decision is made within and takes into account the applicable legal standards." Edgar,
281 Kan. at 38; see State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011). Applying an
abuse of discretion standard does not involve reweighing evidence or assessing witness




                                             16
credibility; we defer to district court fact finding in these matters. State v. Anderson, 291
Kan. 849, 855, 249 P.3d 425 (2011).


Analysis


       In this case, Amman Reu-El does not contend the district court applied the wrong
legal standard. Rather, he concedes that the district court applied the correct standard
when it discussed the Edgar factors of whether "'(1) the defendant was represented by
competent counsel, (2) the defendant was misled, coerced, mistreated, or unfairly taken
advantage of, and (3) the plea was fairly and understandingly made.'" Edgar, 281 Kan. at
36 (quoting State v. Bey, 270 Kan. 544, 545, 17 P.3d 322 [2001]). And while "other
factors may be duly considered," State v. Aguilar, 290 Kan. 506, 513, 231 P.3d 563
(2010), Amman Reu-El did not rely on any other factor. He, therefore, must establish that
no reasonable person would have agreed with the district court's assessment of the three
Edgar factors and its ultimate conclusions that Amman Reu-El failed to establish good
cause to withdraw his plea and that Amman Reu-El knowingly and voluntarily entered
his plea. See, e.g., Edgar, 281 Kan. at 37-38.


       Although Amman Reu-El parses his arguments to nominally correlate to each of
the three Edgar factors, the root of his complaint is that he was misinformed about
whether he could continue to raise a double jeopardy claim on appeal. In making that
argument, Amman Reu-El points to this court's statement in State v. Rodriguez, 254 Kan.
768, 775, 869 P.2d 631 (1994) (Rodriguez I), that "[i]f indeed the trial judge misinformed
[a defendant] of the consequences of his plea, [the defendant] can have the plea set aside
as not voluntarily and intelligently made." Amman Reu-El also cites an unpublished
opinion of the Kansas Court of Appeals, which held that another consideration is whether
defense counsel inaccurately advised that a pretrial ruling could be appealed even after a


                                              17
no contest plea. See State v. Gilbert, No. 114,281, 2016 WL 3569944 (Kan. App. 2016)
(unpublished opinion). In addition, we have also indicated that misinformation about the
consequences of a plea might be provided to the defendant via a written plea agreement.
See State v. White, 289 Kan. 279, 286, 211 P.3d 805 (2009). Each of these cases involved
a postsentencing plea withdrawal issue where the defendant faced the more difficult
burden of establishing manifest injustice. See K.S.A. 2016 Supp. 22-3210(d)(2) (after
sentence, permitting a district court to set aside a conviction and permit plea withdrawal
only "[t]o correct manifest injustice"); State v. Bricker, 292 Kan. 239, 245, 252 P.3d 118
(2011) (making plain that a defendant filing a postsentence motion to withdraw plea on
the grounds of ineffective assistance of counsel "must meet constitutional standards to
demonstrate manifest injustice"); State v. Schow, 287 Kan. 529, 541, 197 P.3d 825 (2008)
(explaining that good cause, the standard for a presentence motion to withdraw, is a
"lesser standard" for a defendant to meet, compared to the postsentencing standard of
manifest injustice).


       Nevertheless, we see no reason the different standard vitiates the point on which
Amman Reu-El relies. Nor does the differing standard alter another point made in these
cases: A court considering a motion to withdraw a plea should look at the entire plea
process—the written plea agreement, if any, counsel's advice, and the plea colloquy—to
see whether, when all aspects are considered, the defendant understands the nature and
consequences of a plea.The White court explained:


       "If a court fails to [inform the defendant of the consequences of a plea], the error can be
       deemed harmless and the plea need not be set aside if, upon review of the entire record,
       the purpose of [K.S.A. 22-3210(a)(2)] is otherwise served—i.e., if a defendant is advised
       of the plea's consequences in a written plea agreement, by defense counsel, or in some
       other way. [Citation omitted.] Similarly, if the written plea agreement or defense counsel
       fails to advise the defendant of the consequences, a judge's compliance with the


                                                    18
       requirements of K.S.A. 22-3210(a)(2) can remedy those failures." White, 289 Kan. at
       287.


See also State v. Rodriguez, 261 Kan. 1, 2, 927 P.2d 463 (1996) (Rodriguez II); Gilbert,
2016 WL 3569944, at *4.


       On the other hand, "[a] criminal defendant's misinformation from counsel about
the applicable law during plea negotiations—particularly when reinforced by the written
plea agreement and by counsel's and the district judge's incorrect statements during the
defendant's plea hearing—easily constitutes good cause to withdraw no contest pleas
under K.S.A. 22-3602(a)." State v. Kenney, 299 Kan. 389, 394, 323 P.3d 1288 (2014).
And Amman Reu-El argues this is essentially what occurred in this case—both counsel
and the court reinforced each other's misstatements, which "alluded" to a post-plea right
to appeal his double jeopardy claims.


       To assess whether the district court or defense counsel misled Amman Reu-El, we
need to first examine the nature of the appellate rights he retained after entering a no
contest plea. Amman Reu-El's arguments focus on an appeal from his convictions, not
from his sentences. Accordingly, we, too, will examine the scope of Amman Reu-El's
rights to appeal his conviction after he entered his no contest plea. K.S.A. 2016 Supp. 22-
3602(a) defines those rights, stating:


       "No appeal shall be taken by the defendant from a judgment of conviction before a
       district judge upon a plea of guilty or nolo contendere, except that jurisdictional or other
       grounds going to the legality of the proceedings may be raised by the defendant as
       provided in K.S.A. 60-1507, and amendments thereto."




                                                    19
Similarly, K.S.A. 2016 Supp. 22-3208(4) states:

       "A plea of guilty or a consent to trial upon a complaint, information or indictment shall
       constitute a waiver of defenses and objections based upon the institution of the
       prosecution or defects in the complaint, information or indictment other than it fails to
       show jurisdiction in the court or to charge a crime."


       Under these provisions, a defendant waives double jeopardy arguments by
entering a no contest plea. See United States v. Broce, 488 U.S. 563, 569, 573, 109 S. Ct.
757, 102 L. Ed. 2d 927 (1989) (holding guilty plea waives double jeopardy arguments);
State v. Edwards, 281 Kan. 1334, 1341, 135 P.3d 1251 (2006) (no contest plea "waives
all nonjurisdictional defects, including claims of double jeopardy").


       Against this background of legal principles, Amman Reu-El was informed that he
generally waived all appellate rights, except those based on jurisdiction. This information
was provided to him in the written plea agreement. The agreement contained a waiver of
rights section, and by signing the agreement Amman Reu-El confirmed he understood
that by entering a no contest plea he waived legal rights that he would have been able to
exercise had he gone to trial. Specifically, he acknowledged that if he went to trial he
would have had the right to ask for a new trial "based upon any legal errors which may
have denied my right to a fair trial or which may have otherwise prejudiced me in my
defense." The plea agreement also included a separately titled "Right to Appeal" section,
which, as we have previously quoted, stated Amman Reu-El understood "that by entering
this plea I am waiving my right to appeal on any issue other than jurisdiction of the Court
or whether the sentence exceeds that permitted by law." While the plea agreement did not
specifically inform Amman Reu-El about the effect of his plea on his right to appeal his
double jeopardy arguments, it did not contain any misinformation; it did not suggest or
imply a double jeopardy claim is, or is not, a jurisdictional argument that survives a plea.


                                                    20
Accordingly, we find the plea agreement did not mislead or misinform Amman Reu-El
about any ability to continue to raise a double jeopardy argument after a no contest plea.


        The plea colloquy provided Amman Reu-El with a more detailed understanding of
the consequences of his plea. The district court specifically asked Amman Reu-El
whether he understood that if he went to trial he would be able to file posttrial motions
and, "once the business is finished in the district court, a person would have a right to
appeal a conviction to a higher court." The district court informed Amman Reu-El that
during such an appeal—again, should he go to trial—Amman Reu-El "could challenge
. . . whatever other rulings were made in the district court proceeding." The district court
then told Amman Reu-El that by pleading guilty "you would waive or give up your right
to take any appeal of a conviction." (Emphasis added.) Amman Reu-El stated he
understood and had no questions about his rights. In fact, he stated he was "well informed
about my rights, that's for sure."


        Amman Reu-El somewhat shifted the district court's focus by expressing his
understanding that a no contest plea meant he admitted he was "unable to contest the
charges or the evidence." Arguably, this could be taken as an expression of Amman Reu-
El's belief that a claim like double jeopardy that did not rest on guilt or innocence would
survive a no contest plea. But the district court then cautioned Amman Reu-El that a no
contest plea could not be easily set aside, and it specifically mentioned Amman Reu-El's
"other types of pleadings for dismissal" and then said if the plea was accepted "all of
those proceedings or motions that you have filed would be resolved and could not be
raised again." (Emphasis added.) This statement correctly explains the consequences of a
plea.




                                             21
       In his brief, Amman Reu-El does not quarrel with the accuracy of any statement
made up to this point in the proceedings. He argues, however, that subsequent exchanges
between him and his counsel and between him and the district court confused the issue
and left Amman Reu-El with "the mistaken impression" he "could continue to pursue his
double jeopardy issue." The specific exchange on which Amman Reu-El focuses
occurred immediately after the court told Amman Reu-El his various motions in the
district court would be resolved and could not be raised again, a statement that prompted
Amman Reu-El to confer with his attorney.


       We do not know precisely what was said during this conference. We do know that
Amman Reu-El's defense counsel, after speaking with Amman Reu-El, reminded the
judge of the habeas corpus action pending in this court. According to defense counsel, he
advised Amman Reu-El he "always has the right for a writ of habeas corpus"—but he
claimed he had also told Amman Reu-El "there are limitations on his rights to appeal."
He then added: "There is a right to appeal of this court's—of—not the convictions."
Amman Reu-El's attorney added that he wanted to make it clear that "what appellate
rights [Amman Reu-El] does have" would not be waived. These statements accurately
reflect the two legal processes that would remain available to Amman Reu-El after a no
contest plea. See K.S.A. 2016 Supp. 22-3602(a) (limiting right to appeal after plea of
guilty or no contest on all grounds, "except that jurisdictional or other grounds going to
the legality of the proceedings may be raised"); In re Berkowitz, 3 Kan. App. 2d 726,
728-30, 602 P.2d 99 (1979) (discussing use of habeas corpus remedy to pursue double
jeopardy defense).


       Amman Reu-El has not shown that his attorneys actually and affirmatively
counseled him that he could successfully pursue his double jeopardy claim on appeal.
And the district court also knew from the hearing on Amman Reu-El's motion to


                                             22
discharge his attorneys that his attorneys had repeatedly advised Amman Reu-El his
double jeopardy arguments had no merit and were not jurisdictional, meaning there
would be nothing to appeal. Amman Reu-El did not suggest otherwise at the hearing on
his motion to arrest judgment. In other words, nothing in the record substantiates the
argument that Amman Reu-El's counsel misled him regarding his right to appeal.


       Given this context, reasonable people could agree with the district court's
assessment of the first Edgar factor and its conclusion that Amman Reu-El had received
competent advice from his counsel and had not been misled by them. See State v. Edgar,
281 Kan. 30, 41, 127 P.3d 986 (2006).


       As to what the district court said, the record reflects the judge responded to
counsel's comments by saying, "Let's talk about those things for just a moment." The
district court then made it clear it did not have any power over the disposition of the
habeas action. The court explained to Amman Reu-El that "if the Supreme Court wants to
take it up and pursue it, it certainly has that authority and jurisdiction to do so." But even
then, the district court cautioned Amman Reu-El that a no contest plea "well could affect
other things that you might have in mind with regard to your Supreme Court proceeding
that is now pending." The court then said: "I don't want to leave you with any false hope
that this case will in some way not affect that." Amman Reu-El replied: "I understand
both what you have said, and I understand both what [my attorney] has said for me, so
we'll just go from there." This reply suggests Amman Reu-El fully understood the
consequence of his no contest plea on his pending habeas action.


       In Edgar, we stated: "We are not persuaded that the requirement that a plea must
be made 'understandingly' means the trial court must list for an accused all the rulings
that preceded a plea and specifically state there is no right to appeal those rulings."


                                              23
281 Kan. at 41; see also Broce, 488 U.S. at 573 (holding that it is not necessary to have a
"conscious waiver . . . with respect to each potential defense relinquished by a plea").
Nevertheless, we agree with Amman Reu-El's premise that the district court should not
provide misleading information. But, contrary to Amman Reu-El's assertion, when the
district court discussed the effect of the plea on the habeas action, it did not make a
misrepresentation.


        The district court faced somewhat uncharted territory. While the Court of Appeals
had considered the effect of Abney on Kansas law, this court had not and still has not. See
Abney v. United States, 431 U.S. 651, 97 S. Ct. 2034, 52 L. Ed. 2d 651 (1977). And an
Abney-based ruling that allowed a defendant to exhaust an interlocutory appeal might fall
within K.S.A. 2016 Supp. 22-3602(a)'s exception that allows collateral proceedings going
to "the legality of the proceedings" even after a no contest plea. The district court
appropriately left future rulings on issues of first impression for this court. Nevertheless,
the district court made an effort to disabuse Amman Reu-El of any "false hope" that his
plea would not affect his pending habeas action. In the context of this case, the district
court did not mislead Amman Reu-El.


        Amman Reu-El also cites comments the district court made during the hearing on
the motion to withdraw the plea that he asserts show that the court was confused about
whether a plea waived the right to appeal double jeopardy rulings. Even if we were to
agree with Amman Reu-El's interpretation of these statements, they lack any relevance to
whether the district court said anything that misled Amman Reu-El before he entered his
plea.


        In light of this record, reasonable people could agree with the district court's
evaluation of the second Edgar factor. The district court had repeatedly told Amman


                                              24
Reu-El his double jeopardy argument did not raise jurisdictional concerns and the court
told Amman Reu-El he waived all arguments, except those relating to jurisdiction, by
entering a plea. He then left open a small window because of the habeas action but
warned Amman Reu-El the plea could affect that action. Amman Reu-El replied: "I
understand both what you have said, and I understand both what [my attorney] has said
for me, so we'll just go from there." And when the district court said, "Okay," Amman
Reu-El added: "Because, as I stated, like I said before and I say it again, it's my position
that I can help more people with a life sentence than I can help people with a death
sentence." Amman Reu-El's responses reflect he understood the consequences of entering
a no contest plea.


       As for the third Edgar factor, a defendant who enters a guilty or no contest plea
waives several constitutional rights, and thus due process requires that the plea be
knowingly and voluntarily made. "To be constitutionally valid, guilty pleas and their
resulting waiver of rights 'not only must be voluntary but must be knowing, intelligent
acts done with sufficient awareness of the relevant circumstances and likely
consequences.'" Edgar, 281 Kan. at 36-37 (quoting Brady v. United States, 397 U.S. 742,
748, 90 S. Ct. 1463, 25 L. Ed. 2d 747 [1975]). A defendant's waiver of rights—such as
the privilege against compulsory self-incrimination and the right to trial by jury—"cannot
be presumed from a silent record;" "'the record must affirmatively disclose that a
defendant who pleaded guilty entered his plea understandingly and voluntarily.'" Edgar,
281 Kan. at 37 (quoting Brady, 397 U.S. at 747-48 n.4). As noted by the Edgar court,
these constitutional due process requirements are reflected in K.S.A. 2016 Supp. 22-
3210(a), which requires the district court, inter alia, to inquire into whether a plea was
made "voluntarily with understanding of the nature of the charge and the consequences of
the plea" and whether there is a factual basis supporting the plea. See 281 Kan. at 37. The
third Edgar factor speaks to the ultimate question—whether a plea was knowingly and


                                             25
voluntarily made—and thereby incorporates the two other Edgar factors and any other
factors a district court may consider. See, e.g., 281 Kan. at 37-38 (explaining that so long
as "a review of the entire record shows the guilty plea was knowingly and voluntarily
made," a violation of 22-3210[a] may be harmless error).


       The district court's overall conclusion that Amman Reu-El's plea was
understandingly made is supported by the jailhouse calls and the district court's
assessment of Amman Reu-El's credibility. It found Amman Reu-El made his plea with
understanding, in part because the tape transcripts revealed that Amman Reu-El believed
his plea to be "well thought out." The district court found Amman Reu-El may have
intended all along to play a jurisdictional "trump card" but that did not mean his plea was
not voluntarily and knowingly entered into. In fact, the district court found Amman Reu-
El made a reasoned judgment call about entering a no contest plea and there was "just
simply no basis for him to claim now that he didn't understand what he was doing." See
Anderson, 291 Kan. at 855 (deferring to district court fact findings and declining to assess
witness credibility); State v. Sanchez-Cazares, 276 Kan. 451, 456, 78 P.3d 55 (2003)
("To make [the voluntariness] determination, the district court had to evaluate the
credibility of [the defendant's] testimony regarding the voluntariness of his plea. We do
not review the credibility of a witness on appeal."). The United States Constitution
requires a defendant have "sufficient" awareness of a plea's likely consequences, not that
a defendant understand all extenuating consequences and possible legal arguments, and
the district court reasonably concluded that Amman Reu-El's plea was knowing and
voluntary. See Brady, 397 U.S. at 748.


       As an additional consideration, Amman Reu-El's original reasons for pleading no
contest differ from his current assertion that he would not have done so if he had known
he could not continue his double jeopardy claim. His expressed concerns at the plea


                                             26
colloquy—and in the subsequent jailhouse tapes—were focused on the likelihood of a
death penalty and the improbability of a successful appeal. And twice, before the district
court, he asserted that he was pleading because he could help more people with a life
sentence than a death sentence. Further, in his pro se motion to withdraw his plea he did
not claim he was misinformed about whether double jeopardy was appealable after a
plea—instead, he recounted his longstanding disagreement with his counsel about
whether he had a valid double jeopardy claim, whether he could appeal a pretrial ruling
on double jeopardy before trial, and whether he was entitled to a stay while this court
considered his habeas petition.


       The record sufficiently supports the district court's exercise of discretion, guided
by the Edgar factors, in denying Amman Reu-El's motion. See Edgar, 281 Kan. at 38
(protecting the district court's decision, even "if reasonable persons could differ upon the
propriety of the decision," so long as the decision "is made within and takes into account
the applicable legal standards"); State v. Denmark-Wagner, 292 Kan. 870, 875, 258 P.3d
960 (2011) (finding an abuse of discretion where "no reasonable person" would agree
with the district court). Accordingly, we hold the district court did not abuse its discretion
in denying Amman Reu-El's motion to withdraw his no contest plea.


       Affirmed.




                                             27